Exhibit 10.1

Employee Stock Option Agreement

This Employee Stock Option Agreement, dated as of August 14, 2007, between Hertz
Global Holdings, Inc., a Delaware corporation, and the Employee whose name
appears on the signature page hereof, is being entered into pursuant to the
Hertz Global Holdings, Inc. Stock Incentive Plan.  The meaning of capitalized
terms may be found in Section 6.

The Company and the Employee hereby agree as follows:


SECTION 1.              GRANT OF OPTIONS


(A)   CONFIRMATION OF GRANT.  THE COMPANY HEREBY EVIDENCES AND CONFIRMS,
EFFECTIVE AS OF THE DATE HEREOF, ITS GRANT TO THE EMPLOYEE OF OPTIONS TO
PURCHASE THE NUMBER OF COMMON SHARES SPECIFIED ON THE SIGNATURE PAGE HEREOF. 
THE OPTIONS ARE NOT INTENDED TO BE INCENTIVE STOCK OPTIONS UNDER THE CODE.  THIS
AGREEMENT IS ENTERED INTO PURSUANT TO, AND THE TERMS OF THE OPTIONS ARE SUBJECT
TO, THE TERMS OF THE PLAN.  IF THERE IS ANY INCONSISTENCY BETWEEN THIS AGREEMENT
AND THE TERMS OF THE PLAN, THE TERMS OF THE PLAN SHALL GOVERN.


(B)   OPTION PRICE.  EACH SHARE COVERED BY AN OPTION SHALL HAVE THE OPTION PRICE
SPECIFIED ON THE SIGNATURE PAGE HEREOF.


SECTION 2.              VESTING AND EXERCISABILITY


(A)   EXCEPT AS OTHERWISE PROVIDED IN SECTION 5(A) OR SECTION 2(B) OF THIS
AGREEMENT, THE OPTIONS SHALL BECOME VESTED IN FOUR EQUAL ANNUAL INSTALLMENTS ON
EACH OF THE FIRST THROUGH FOURTH ANNIVERSARIES OF THE GRANT DATE, SUBJECT TO THE
CONTINUOUS EMPLOYMENT OF THE EMPLOYEE WITH THE COMPANY UNTIL THE APPLICABLE
VESTING DATE; PROVIDED THAT IF THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY IS
TERMINATED IN A SPECIAL TERMINATION (I.E., BY REASON OF THE EMPLOYEE’S DEATH OR
DISABILITY), ANY OPTIONS HELD BY THE EMPLOYEE SHALL IMMEDIATELY VEST AS OF THE
EFFECTIVE DATE OF SUCH SPECIAL TERMINATION.


(B)   DISCRETIONARY ACCELERATION.  THE BOARD, IN ITS SOLE DISCRETION, MAY
ACCELERATE THE VESTING OR EXERCISABILITY OF ALL OR A PORTION OF THE OPTIONS, AT
ANY TIME AND FROM TIME TO TIME.


(C)   EXERCISE.  ONCE VESTED IN ACCORDANCE WITH THE PROVISIONS OF THIS
AGREEMENT, THE OPTIONS MAY BE EXERCISED AT ANY


--------------------------------------------------------------------------------


 


TIME AND FROM TIME TO TIME PRIOR TO THE DATE SUCH OPTIONS TERMINATE PURSUANT TO
SECTION 3.  OPTIONS MAY ONLY BE EXERCISED WITH RESPECT TO WHOLE COMMON SHARES
AND MUST BE EXERCISED IN ACCORDANCE WITH SECTION 4.


SECTION 3.              TERMINATION OF OPTIONS


(A)   NORMAL TERMINATION DATE.  UNLESS EARLIER TERMINATED PURSUANT TO SECTION
3(B) OR SECTION 5, THE OPTIONS SHALL TERMINATE ON THE TENTH ANNIVERSARY OF THE
GRANT DATE (THE “NORMAL TERMINATION DATE”), IF NOT EXERCISED PRIOR TO SUCH DATE.


(B)   EARLY TERMINATION.  IF THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY
TERMINATES FOR ANY REASON, ANY OPTIONS HELD BY THE EMPLOYEE THAT HAVE NOT VESTED
BEFORE THE EFFECTIVE DATE OF SUCH TERMINATION OF EMPLOYMENT (DETERMINED WITHOUT
REGARD TO ANY STATUTORY OR DEEMED OR EXPRESS CONTRACTUAL NOTICE PERIOD) OR THAT
DO NOT BECOME VESTED ON SUCH DATE IN ACCORDANCE WITH SECTION 2 SHALL TERMINATE
IMMEDIATELY UPON SUCH TERMINATION OF EMPLOYMENT (DETERMINED WITHOUT REGARD TO
ANY STATUTORY OR DEEMED OR EXPRESS CONTRACTUAL NOTICE PERIOD) AND, IF THE
EMPLOYEE’S EMPLOYMENT IS TERMINATED FOR CAUSE, ALL OPTIONS (WHETHER OR NOT THEN
VESTED OR EXERCISABLE) SHALL AUTOMATICALLY TERMINATE IMMEDIATELY UPON SUCH
TERMINATION.  ALL VESTED OPTIONS HELD BY THE EMPLOYEE FOLLOWING THE EFFECTIVE
DATE OF A TERMINATION OF EMPLOYMENT (THE “COVERED OPTIONS”) SHALL REMAIN
EXERCISABLE UNTIL THE FIRST TO OCCUR OF (I) THE 60TH DAY FOLLOWING THE EFFECTIVE
DATE OF THE EMPLOYEE’S TERMINATION OF EMPLOYMENT (DETERMINED WITHOUT REGARD TO
ANY DEEMED OR EXPRESS STATUTORY OR CONTRACTUAL NOTICE PERIOD), (II) THE 180TH
DAY IN THE CASE OF A SPECIAL TERMINATION OR A RETIREMENT FROM ACTIVE SERVICE ON
OR AFTER THE EMPLOYEE REACHES NORMAL RETIREMENT AGE, (III) THE NORMAL
TERMINATION DATE OR (IV) THE CANCELLATION OF THE OPTIONS PURSUANT TO SECTION
5(A), AND IF NOT EXERCISED WITHIN SUCH PERIOD THE OPTIONS SHALL AUTOMATICALLY
TERMINATE UPON THE EXPIRATION OF SUCH PERIOD.


SECTION 4.              MANNER OF EXERCISE.


(A)   GENERAL.  THE EMPLOYEE MAY EXERCISE ANY VESTED OPTIONS BY GIVING NOTICE TO
THE COMPANY OR A BROKERAGE FIRM DESIGNATED OR APPROVED BY THE COMPANY, IN FORM
AND SUBSTANCE SATISFACTORY TO THE COMPANY, WHICH SHALL STATE THE EMPLOYEE’S
ELECTION TO EXERCISE THE OPTION AND THE NUMBER OF WHOLE SHARES WITH RESPECT TO
WHICH THE OPTIONS ARE BEING EXERCISED (THE “EXERCISE

2


--------------------------------------------------------------------------------


 


SHARES”) AND THE AGGREGATE OPTION PRICE FOR SUCH EXERCISE SHARES (THE “EXERCISE
PRICE”).  UNLESS OTHERWISE DETERMINED BY THE BOARD, (I) ON OR BEFORE THE DATE OF
EXERCISE, THE EMPLOYEE SHALL DELIVER TO THE COMPANY FULL PAYMENT FOR THE
EXERCISE SHARES IN UNITED STATES DOLLARS IN CASH, OR CASH EQUIVALENTS
SATISFACTORY TO THE COMPANY, IN AN AMOUNT EQUAL TO THE EXERCISE PRICE PLUS ANY
REQUIRED WITHHOLDING TAXES OR OTHER SIMILAR TAXES, CHARGES OR FEES AND (II) THE
COMPANY SHALL REGISTER THE ISSUANCE OF THE EXERCISE SHARES ON ITS RECORDS (OR
DIRECT SUCH ISSUANCE TO BE REGISTERED BY THE COMPANY’S TRANSFER AGENT).  THE
COMPANY MAY REQUIRE THE EMPLOYEE TO FURNISH OR EXECUTE SUCH OTHER DOCUMENTS AS
THE COMPANY SHALL REASONABLY DEEM NECESSARY (I) TO EVIDENCE SUCH EXERCISE, OR
(II) TO COMPLY WITH OR SATISFY THE REQUIREMENTS OF THE SECURITIES ACT,
APPLICABLE STATE OR NON-U.S. SECURITIES LAWS OR ANY OTHER LAW.


(B)   RESTRICTIONS ON EXERCISE.  NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, THE OPTIONS MAY NOT BE EXERCISED IN WHOLE OR IN PART, AND NO EXERCISE
SHARES SHALL BE DELIVERED UNLESS (I) THE PURCHASE OF THE EXERCISE SHARES SHALL
BE EXEMPT FROM REGISTRATION UNDER APPLICABLE U.S. FEDERAL AND STATE SECURITIES
LAWS, AND APPLICABLE NON-U.S. SECURITIES LAWS, OR THE EXERCISE SHARES SHALL HAVE
BEEN REGISTERED UNDER SUCH LAWS AND (II) ALL APPLICABLE U.S. FEDERAL, STATE AND
LOCAL AND NON-U.S. TAX WITHHOLDING REQUIREMENTS HAVE BEEN SATISFIED.


SECTION 5.              CHANGE IN CONTROL


(A)   VESTING AND CANCELLATION.  EXCEPT AS OTHERWISE PROVIDED IN SECTION 5(B) OR
SECTION 5(C), IN THE EVENT OF A CHANGE IN CONTROL, ALL THEN-OUTSTANDING OPTIONS
(WHETHER VESTED OR UNVESTED) SHALL BE CANCELED IN EXCHANGE FOR A PAYMENT HAVING
A VALUE EQUAL TO THE EXCESS, IF ANY, OF (I) THE PRODUCT OF THE CHANGE IN CONTROL
PRICE MULTIPLIED BY THE AGGREGATE NUMBER OF SHARES COVERED BY ALL SUCH OPTIONS
IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL OVER (II) THE AGGREGATE OPTION PRICE
FOR ALL SUCH SHARES, TO BE PAID AS SOON AS REASONABLY PRACTICABLE, BUT IN NO
EVENT LATER THAN 30 DAYS FOLLOWING THE CHANGE IN CONTROL.


(B)   ALTERNATIVE AWARD.  NOTWITHSTANDING SECTION 5(A), NO CANCELLATION,
TERMINATION, OR SETTLEMENT OR OTHER PAYMENT SHALL OCCUR WITH RESPECT TO ANY
OPTION IF THE BOARD REASONABLY DETERMINES PRIOR TO THE CHANGE IN CONTROL THAT
THE EMPLOYEE SHALL RECEIVE AN ALTERNATIVE AWARD MEETING THE REQUIREMENTS OF THE
PLAN.

3


--------------------------------------------------------------------------------


 


(C)   LIMITATION OF BENEFITS.  UNLESS OTHERWISE PROVIDED IN ANY OTHER WRITTEN
AGREEMENT BETWEEN THE EMPLOYEE AND THE COMPANY OR A SUBSIDIARY, IF, WHETHER AS A
RESULT OF ACCELERATED VESTING, THE GRANT OF AN ALTERNATIVE AWARD OR OTHERWISE,
THE EMPLOYEE WOULD RECEIVE ANY PAYMENT, DEEMED PAYMENT OR OTHER BENEFIT AS A
RESULT OF THE OPERATION OF SECTION 5(A) OR SECTION 5(B) THAT, TOGETHER WITH ANY
OTHER PAYMENT, DEEMED PAYMENT OR OTHER BENEFIT THE EMPLOYEE MAY RECEIVE UNDER
ANY OTHER PLAN, PROGRAM, POLICY OR ARRANGEMENT, WOULD CONSTITUTE AN “EXCESS
PARACHUTE PAYMENT” UNDER SECTION 280G OF THE CODE, THEN, NOTWITHSTANDING
ANYTHING IN THIS SECTION 5 TO THE CONTRARY, THE PAYMENTS, DEEMED PAYMENTS OR
OTHER BENEFITS SUCH EMPLOYEE WOULD OTHERWISE RECEIVE UNDER SECTION 5(A) OR
SECTION 5(B) SHALL BE REDUCED TO THE EXTENT NECESSARY TO ELIMINATE ANY SUCH
EXCESS PARACHUTE PAYMENT AND SUCH EMPLOYEE SHALL HAVE NO FURTHER RIGHTS OR
CLAIMS WITH RESPECT THERETO.  IF THE PRECEDING SENTENCE WOULD RESULT IN A
REDUCTION OF THE PAYMENTS, DEEMED PAYMENTS OR OTHER BENEFITS THE EMPLOYEE WOULD
OTHERWISE RECEIVE ON AN AFTER-TAX BASIS BY MORE THAN 5%, THE COMPANY WILL USE
ITS COMMERCIALLY REASONABLE BEST EFFORTS TO SEEK THE APPROVAL OF THE COMPANY’S
SHAREHOLDERS IN THE MANNER PROVIDED FOR IN SECTION 280G(B)(5) OF THE CODE AND
THE REGULATIONS THEREUNDER WITH RESPECT TO SUCH REDUCED PAYMENTS OR OTHER
BENEFITS (IF THE COMPANY IS ELIGIBLE TO DO SO), SO THAT SUCH PAYMENTS WOULD NOT
BE TREATED AS “PARACHUTE PAYMENTS” FOR THESE PURPOSES (AND THEREFORE WOULD CEASE
TO BE SUBJECT TO REDUCTION PURSUANT TO THIS SECTION 5(C)).


SECTION 6.              CERTAIN DEFINITIONS.  AS USED IN THIS AGREEMENT,
CAPITALIZED TERMS THAT ARE NOT DEFINED HEREIN HAVE THE RESPECTIVE MEANING GIVEN
IN THE PLAN, AND THE FOLLOWING ADDITIONAL TERMS SHALL HAVE THE FOLLOWING
MEANINGS:

“Agreement” means this Employee Stock Option Agreement, as amended from time to
time in accordance with the terms hereof.

“Cause” shall have the meaning in the Plan, provided that, if the Employee has
entered into an employment agreement with the Company that contains a definition
of Cause, “Cause” shall have the meaning set forth in such agreement.

“Code” means the United States Internal Revenue Code of 1986, as amended, and
any successor thereto.

4


--------------------------------------------------------------------------------


 

“Company” means Hertz Global Holdings, Inc., provided that for purposes of
determining the status of Employee’s employment with the “Company,” such term
shall include the Company and its Subsidiaries.

“Covered Options” has the meaning given in Section 3(b).

“Determination Date” means the effective date of the Employee’s termination of
employment.

“Employee” means the grantee of the Options, whose name is set forth on the
signature page of this Agreement; provided that for purposes of Section 4 and
Section 7, following such person’s death “Employee” shall be deemed to include
such person’s beneficiary or estate and following such Person’s Disability,
“Employee” shall be deemed to include such person’s legal representative.

“Exercise Price” has the meaning given in Section 4(a).

“Exercise Shares” has the meaning given in Section 4(a).

“Grant Date” means the date hereof, which is the date on which the Options are
granted to the Employee.

“Normal Termination Date” has the meaning given in Section 3(a).

“Option” means the right granted to the Employee hereunder to purchase one
Common Share for a purchase price equal to the Option Price subject to the terms
of this Agreement and the Plan.

“Option Price” means, with respect to each Common Share covered by an Option,
the purchase price specified in Section 1(b) for which the Employee may purchase
such Common Share upon exercise of an Option.

“Plan” means the Hertz Global Holdings, Inc. Stock Incentive Plan.

“Securities Act” means the United States Securities Act of 1933, as amended, or
any successor statute, and the rules and regulations thereunder that are in
effect at the time, and any reference to a particular section thereof shall
include a reference to the corresponding section, if any, of such successor
statute, and the rules and regulations.

“Special Termination” means a termination of the Employee’s employment as a
result of his or her death or Disability.

5


--------------------------------------------------------------------------------


 


SECTION 7.              MISCELLANEOUS.


(A)   WITHHOLDING.  THE COMPANY OR ONE OF ITS SUBSIDIARIES MAY REQUIRE THE
EMPLOYEE TO REMIT TO THE COMPANY AN AMOUNT IN CASH SUFFICIENT TO SATISFY ANY
APPLICABLE U.S. FEDERAL, STATE AND LOCAL AND NON-U.S. TAX WITHHOLDING OR OTHER
SIMILAR CHARGES OR FEES THAT MAY ARISE IN CONNECTION WITH THE GRANT, VESTING,
EXERCISE OR PURCHASE OF THE OPTIONS.


(B)   AUTHORIZATION TO SHARE PERSONAL DATA.  THE EMPLOYEE AUTHORIZES ANY
AFFILIATE OF THE COMPANY THAT EMPLOYS THE EMPLOYEE OR THAT OTHERWISE HAS OR
LAWFULLY OBTAINS PERSONAL DATA RELATING TO THE EMPLOYEE TO DIVULGE OR TRANSFER
SUCH PERSONAL DATA TO THE COMPANY OR TO A THIRD PARTY, IN EACH CASE IN ANY
JURISDICTION, IF AND TO THE EXTENT APPROPRIATE IN CONNECTION WITH THIS AGREEMENT
OR THE ADMINISTRATION OF THE PLAN.


(C)   NO RIGHTS AS STOCKHOLDER.  THE EMPLOYEE SHALL HAVE NO RIGHTS AS A
STOCKHOLDER OF THE COMPANY WITH RESPECT TO ANY SHARES COVERED BY THE OPTIONS
UNTIL THE EXERCISE OF THE OPTIONS AND DELIVERY OF THE SHARES.  NO ADJUSTMENT
SHALL BE MADE FOR DIVIDENDS OR OTHER RIGHTS FOR WHICH THE RECORD DATE IS PRIOR
TO THE DELIVERY OF THE SHARES.


(D)   NO RIGHT TO CONTINUED EMPLOYMENT. NOTHING IN THIS AGREEMENT SHALL BE
DEEMED TO CONFER ON THE EMPLOYEE ANY RIGHT TO CONTINUE IN THE EMPLOY OF THE
COMPANY OR ANY SUBSIDIARY, OR TO INTERFERE WITH OR LIMIT IN ANY WAY THE RIGHT OF
THE COMPANY OR ANY SUBSIDIARY TO TERMINATE SUCH EMPLOYMENT AT ANY TIME.


(E)   NON-TRANSFERABILITY OF OPTIONS.  THE OPTIONS MAY BE EXERCISED ONLY BY THE
EMPLOYEE.  THE OPTIONS ARE NOT ASSIGNABLE OR TRANSFERABLE, IN WHOLE OR IN PART,
AND THEY MAY NOT, DIRECTLY OR INDIRECTLY, BE OFFERED, TRANSFERRED, SOLD,
PLEDGED, ASSIGNED, ALIENATED, HYPOTHECATED OR OTHERWISE DISPOSED OF OR
ENCUMBERED (INCLUDING, BUT NOT LIMITED TO, BY GIFT, OPERATION OF LAW OR
OTHERWISE) OTHER THAN BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION TO THE
ESTATE OF THE EMPLOYEE UPON THE EMPLOYEE’S DEATH OR WITH THE COMPANY’S CONSENT.


(F)   NOTICES.  ALL NOTICES AND OTHER COMMUNICATIONS REQUIRED OR PERMITTED TO BE
GIVEN UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN
GIVEN IF DELIVERED PERSONALLY OR SENT BY CERTIFIED OR EXPRESS MAIL, RETURN
RECEIPT

6


--------------------------------------------------------------------------------


 


REQUESTED, POSTAGE PREPAID, OR BY ANY RECOGNIZED INTERNATIONAL EQUIVALENT OF
SUCH DELIVERY, TO THE COMPANY OR THE EMPLOYEE, AS THE CASE MAY BE, AT THE
FOLLOWING ADDRESSES OR TO SUCH OTHER ADDRESS AS THE COMPANY OR THE EMPLOYEE, AS
THE CASE MAY BE, SHALL SPECIFY BY NOTICE TO THE OTHER:


(I)   IF TO THE COMPANY, TO IT AT:

Hertz Global Holdings, Inc.
c/o The Hertz Corporation
225 Brae Boulevard
Park Ridge, New Jersey  07656
Attention: General Counsel
Fax: (201) 594-3122


(II)   IF TO THE EMPLOYEE, TO THE EMPLOYEE AT HIS OR HER MOST RECENT ADDRESS AS
SHOWN ON THE BOOKS AND RECORDS OF THE COMPANY OR SUBSIDIARY EMPLOYING THE
EMPLOYEE; AND


COPIES OF ANY NOTICE OR OTHER COMMUNICATION GIVEN UNDER THIS AGREEMENT SHALL
ALSO BE GIVEN TO:

The Carlyle Group
1001 Pennsylvania Avenue, NW
Suite 220 South
Washington DC 20004-2505
Attention:  Mr. Gregory S. Ledford
Fax:  (202) 347-1818

and

Clayton, Dubilier & Rice, Inc.
375 Park Avenue, 18th Floor
New York, New York
Attention: Mr. David Wasserman
Fax: (212) 407-5252

and

7


--------------------------------------------------------------------------------


 

Merrill Lynch Global Private Equity

 

4 World Financial Center, 23rd Floor

 

New York, NY 10080

 

Attention:  

Mr. George A. Bitar &

 

 

Mr. Robert F. End

 

Fax: (212) 449-1119

 

 

 

and

 

 

 

Debevoise & Plimpton LLP

 

919 Third Avenue

 

New York, New York 10022

 

Attention:  John M. Allen, Esq

 

Fax:  (212) 909-6836


 


ALL SUCH NOTICES AND COMMUNICATIONS SHALL BE DEEMED TO HAVE BEEN RECEIVED ON THE
DATE OF DELIVERY IF DELIVERED PERSONALLY OR ON THE THIRD BUSINESS DAY AFTER THE
MAILING THEREOF.


(G)   BINDING EFFECT; BENEFITS.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE
TO THE BENEFIT OF THE PARTIES TO THIS AGREEMENT AND THEIR RESPECTIVE SUCCESSORS
AND ASSIGNS.  NOTHING IN THIS AGREEMENT, EXPRESS OR IMPLIED, IS INTENDED OR
SHALL BE CONSTRUED TO GIVE ANY PERSON OTHER THAN THE PARTIES TO THIS AGREEMENT
OR THEIR RESPECTIVE SUCCESSORS OR ASSIGNS ANY LEGAL OR EQUITABLE RIGHT, REMEDY
OR CLAIM UNDER OR IN RESPECT OF ANY AGREEMENT OR ANY PROVISION CONTAINED HEREIN.


(H)   WAIVER; AMENDMENT.


(I)   WAIVER.  ANY PARTY HERETO OR BENEFICIARY HEREOF MAY BY WRITTEN NOTICE TO
THE OTHER PARTIES (A) EXTEND THE TIME FOR THE PERFORMANCE OF ANY OF THE
OBLIGATIONS OR OTHER ACTIONS OF THE OTHER PARTIES UNDER THIS AGREEMENT,
(B) WAIVE COMPLIANCE WITH ANY OF THE CONDITIONS OR COVENANTS OF THE OTHER
PARTIES CONTAINED IN THIS AGREEMENT AND (C) WAIVE OR MODIFY PERFORMANCE OF ANY
OF THE OBLIGATIONS OF THE OTHER PARTIES UNDER THIS AGREEMENT.  EXCEPT AS
PROVIDED IN THE PRECEDING SENTENCE, NO ACTION TAKEN PURSUANT TO THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, ANY INVESTIGATION BY OR ON BEHALF OF ANY PARTY OR
BENEFICIARY, SHALL BE DEEMED TO CONSTITUTE A WAIVER BY THE PARTY OR BENEFICIARY
TAKING SUCH ACTION OF COMPLIANCE

8


--------------------------------------------------------------------------------


 


WITH ANY REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS CONTAINED HEREIN. 
THE WAIVER BY ANY PARTY HERETO OR BENEFICIARY HEREOF OF A BREACH OF ANY
PROVISION OF THIS AGREEMENT SHALL NOT OPERATE OR BE CONSTRUED AS A WAIVER OF ANY
PRECEDING OR SUCCEEDING BREACH AND NO FAILURE BY A PARTY OR BENEFICIARY TO
EXERCISE ANY RIGHT OR PRIVILEGE HEREUNDER SHALL BE DEEMED A WAIVER OF SUCH
PARTY’S OR BENEFICIARY’S RIGHTS OR PRIVILEGES HEREUNDER OR SHALL BE DEEMED A
WAIVER OF SUCH PARTY’S OR BENEFICIARY’S RIGHTS TO EXERCISE THE SAME AT ANY
SUBSEQUENT TIME OR TIMES HEREUNDER.


(II)   AMENDMENT.  THIS AGREEMENT MAY NOT BE AMENDED, MODIFIED OR SUPPLEMENTED
ORALLY, BUT ONLY BY A WRITTEN INSTRUMENT EXECUTED BY THE EMPLOYEE AND THE
COMPANY.


(I)   ASSIGNABILITY.  NEITHER THIS AGREEMENT NOR ANY RIGHT, REMEDY, OBLIGATION
OR LIABILITY ARISING HEREUNDER OR BY REASON HEREOF SHALL BE ASSIGNABLE BY THE
COMPANY OR THE EMPLOYEE WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER PARTY.


(J)   APPLICABLE LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF DELAWARE REGARDLESS OF THE APPLICATION
OF RULES OF CONFLICT OF LAW THAT WOULD APPLY THE LAWS OF ANY OTHER JURISDICTION.


(K)   SECTION AND OTHER HEADINGS, ETC.  THE SECTION AND OTHER HEADINGS CONTAINED
IN THIS AGREEMENT ARE FOR REFERENCE PURPOSES ONLY AND SHALL NOT AFFECT THE
MEANING OR INTERPRETATION OF THIS AGREEMENT.


(L)   COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.

9


--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement as
of the date first above written.

HERTZ GLOBAL HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name:

LeighAnne Baker

 

 

Title:

Senior Vice President,

 

 

 

Chief Human Resources Officer

 

 

 

 

 

THE EMPLOYEE:

 

 

 

 

 

 

 

Mark P. Frissora

 

 

 

Address of the Employee:

 

 

 

c/o The Hertz Corporation

 

225 Brae Boulevard

 

Park Ridge, New Jersey 07656

 

 

 

 

 

Total Number of
Common Shares
for the Purchase of
Which Options have
been Granted

 

Option Price

 

 

400,000

 

$23.06

 

 

 

10


--------------------------------------------------------------------------------